DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments (Remarks Pg. 11-16 of 17), filed 12th May, 2021, with respect to the rejections of Claim(s) 1 are fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied references and new prior art as described below. Claim(s) 1-3, 14-15, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants presented prior art Luo (CN 102525436 A) in view of Bakish (US 2018/0115855 A1); Claim(s) 4, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Bakish as applied to 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 14-15, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants presented prior art Luo (CN 102525436 A) in view of Bakish (US 2018/0115855 A1).
Referring to Claim 1, Luo teaches a control method for an ultrasonic receiving device, the ultrasonic receiving device comprising at least two ultrasonic receivers, and the control method comprising:
determining a target receiver of the ultrasonic receiving device (The transmitter 111 sends out a test signal, which is reflected by the forehead, and the two receivers 112 respectively receive the reflected signal. By comparing the strength of the received signal, the receiver 112 with the stronger signal is used),; 
adjusting the state of each of the at least two ultrasonic receivers on the ultrasonic receiving device based on the adjusted target receiver ([0097]; [0104]; After entering the working state, the receiver 112 with the stronger signal always receives the reflected signal).
Luo doesn’t explicitly teach the target receiver being one of the at least two ultrasonic receivers on the ultrasonic receiving device that directly faces an ultrasonic transmitting device; controlling a state of each of the at least two ultrasonic receivers on the ultrasonic receiving device based on the determined target receiver; adjusting the target receiver based on data of time when an ultrasonic signal is received by an activated ultrasonic receiver  on the ultrasonic receiving device in a current signal cycle.
111a-111d of microphone array 110) on the ultrasonic receiving device (Speaker 10) that directly faces an ultrasonic transmitting device (FIG. 4);
controlling a state of each of the at least two ultrasonic receivers on the ultrasonic receiving device based on the determined target receiver ([0016]; [0040]-[0041]; [0074]; [0077] reflected signals can originate from the sound source which the system aims to enhance such as one or more speakers' speech signals and from noise sources in the environment in which the system is located.  This can be achieved, for example, by directing the sensors to the known or expected locations of noise and/or sound sources and/or to the reflective surfaces in the room); 
adjusting the target receiver based on data of time when an ultrasonic signal is received by an activated ultrasonic receiver on the ultrasonic receiving device in a current signal cycle ([0077]; [0083]);
adjusting the state of each of the at least two ultrasonic receivers on the ultrasonic receiving device based on the adjusted target receiver ([0044]; [0077]; [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo with the invention of Bakish for the purpose of improve directivity of the sensors array and/or sound separation Bakish’ ([0077]).  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Luo teaches controlling the state of each of the at least two ultrasonic receivers on the ultrasonic receiving device based on the determined target receiver comprises: by entering the working state, a closed state would be inherent if the device hasn’t entered the working state).

Referring to Claim 3, Luo teaches the ultrasonic receiver that meets the set condition with the target receiver comprises: an ultrasonic receiver on the ultrasonic receiving device at a distance to the target receiver that meets a first threshold ([0097]; transmitter 111 sends out a test signal, , and the two receivers 112 respectively receive the reflected signal. By comparing the strength of the received signal, the receiver 112 with the stronger signal is used to work.  Since the receiver on the ultrasonic receiving device at a distance to the target receiver that has the stronger signal will meet first threshold; thereby receiving the reflected signal), or an ultrasonic receiver on the ultrasonic receiving device that lies within a range taking the target receiver as a center and a second threshold as a radius.

Referring to Claim 5, (Cancelled).

Claim 14 is essentially the same as Claim 1 and refers to a control device for the ultrasonic receiving device of Claim 1.  Therefore Claim 14 is rejected for the same reasons as applied to Claim 1 above.

Claim 15 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.
Referring to Claim 16, (Cancelled).

Claim 17 is essentially the same as Claim 1 and refers to the ultrasonic receiving device of Claim 1.  Therefore Claim 17 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 18, Luo teaches an acceleration sensor, configured to detect a moving speed and an acceleration of the ultrasonic receiving device ([0104]).

Referring to Claim(s) 19-21, (Cancelled).

Claim 22 is essentially the same as Claim 1 and refers to a computer-readable medium, storing a control program for an ultrasonic receiving device, wherein the control program when executed by a processor causes the processor to perform the control method as recited Claim 1.  Therefore Claim 22 is rejected for the same reasons as applied to Claim 1 above.

Claim(s) 4, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Bakish as applied to Independent Claim(s) 1, 14, 17-18, and 22 above, and further in view of Sivan (US 2019/0182415 A1).
Referring to Claim 4, Luo teaches transmitting a test signal, and comparing the strength of the received signal from the two receivers that respectively receive the reflected signal; and then using the receiver with the stronger signal; however; Luo doesn’t explicitly teach determining the target receiver based on data of time when an received ultrasonic signal is by each of the at least two ultrasonic receivers on the ultrasonic receiving device within a plurality of signal cycles.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Luo with the method of Sivan for the purpose of obtaining an accurate distance estimate.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Referring to Claim 6, Luo doesn’t explicitly teach adjusting the state of each of the at least two ultrasonic receivers on the ultrasonic receiving device in the next signal cycle based on the adjusted target receiver comprises: controlling the adjusted target receiver and an ultrasonic receiver that meets a set condition with the adjusted target receiver to be in an activated state, and controlling an ultrasonic receiver that does not meet the set condition with the adjusted target receiver to be in a closed state
Sivan teaches adjusting the state of each of the at least two ultrasonic receivers on the ultrasonic receiving device in the next signal cycle based on the adjusted target receiver comprises: controlling the adjusted target receiver and an ultrasonic receiver that meets a set condition with the adjusted target receiver to be in an activated state, and controlling an ultrasonic receiver that does not meet the set condition with the adjusted target receiver to be in a closed state ([0090]; [0175]; beacon-enabled networks, the special network nodes called ZigBee Routers transmit periodic beacons to confirm their presence to other network nodes. Nodes may sleep between the beacons, thus lowering their duty cycle and extending their battery life).

Referring to Claim 7, Luo doesn’t explicitly teach from the data of time when the ultrasonic signal is received in the current signal cycle, selecting the data of time whose difference from reference data of time has an absolute value less than or equal to a third threshold, and adjusting an ultrasonic receiver corresponding to the selected data of time to be the target receiver, wherein the reference data of time is data of time when the ultrasonic signal is received by a target receiver in a previous signal cycle
Sivan teaches from the data of time when the ultrasonic signal is received in the current signal cycle, selecting the data of time whose difference from reference data of time has an absolute value less than or equal to a third threshold, and adjusting an ultrasonic receiver corresponding to the selected data of time to be the target receiver, wherein the reference data of time is data of time when the ultrasonic signal is received by a target receiver in a previous signal cycle ([0052]-[0053]).

Referring to Claim 8, Luo doesn’t explicitly teach at least one of: controlling a signal strength of an ultrasonic signal transmitted by the ultrasonic transmitting device according to a target measurement range; or determining a strength threshold of an ultrasonic signal received by the ultrasonic receiving device, and controlling the ultrasonic receiving device to filter out a received ultrasonic signal with signal strength less than the strength threshold.
Sivan teaches at least one of: controlling a signal strength of an ultrasonic signal transmitted by the ultrasonic transmitting device according to a target measurement range ([0333]);
or determining a strength threshold of an ultrasonic signal received by the ultrasonic receiving device, and controlling the ultrasonic receiving device to filter out a received ultrasonic signal with signal strength less than the strength threshold.
Referring to Claim 9, Luo doesn’t explicitly teach controlling a signal cycle of the ultrasonic signal transmitted by the ultrasonic transmitting device based on the target measurement range and an ultrasonic propagation speed.
Sivan teaches controlling a signal cycle of the ultrasonic signal transmitted by the ultrasonic transmitting device based on the target measurement range and an ultrasonic propagation speed ([0333]).

Referring to Claim 10, Luo doesn’t explicitly teach determining a positioning distance of the ultrasonic receiving device in a second period based on a moving speed, acceleration, and ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in a first period; determining an ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period; correcting the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period based on a result of comparison between the ultrasonic measurement distance against the positioning distance of the ultrasonic receiving device in the second period; wherein the second period is a next signal cycle of the first period
Sivan teaches determining a positioning distance of the ultrasonic receiving device in a second period based on a moving speed ([0106]), acceleration ([0199]; motion sensor may include one or more accelerometers, which measures the absolute acceleration or the acceleration relative to freefall), and ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in a first period ([0110]);
determining an ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period ([0090]);

wherein the second period is a next signal cycle of the first period ([0143]).

Referring to Claim 11, Luo doesn’t explicitly teach in response to an absolute value of a difference between the ultrasonic measurement distance and the positioning distance in the second period being less than or equal to a fourth threshold, determining that the ultrasonic measurement distance from the ultrasonic transmitting device to the ultrasonic receiving device in the second period remains unchanged; in response to the absolute value of the difference between the ultrasonic measurement distance and the positioning distance in the second period being greater than the fourth threshold, correcting the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period to be the positioning distance in the second period.
Sivan teaches in response to an absolute value of a difference between the ultrasonic measurement distance and the positioning distance in the second period being less than or equal to a fourth threshold, determining that the ultrasonic measurement distance from the ultrasonic transmitting device to the ultrasonic receiving device in the second period remains unchanged ([0333]);
in response to the absolute value of the difference between the ultrasonic measurement distance and the positioning distance in the second period being greater than the fourth threshold, correcting the ultrasonic measurement distance between the ultrasonic transmitting device and the 

Referring to Claim 13, Luo doesn’t explicitly teach determining the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period based on data of time when the ultrasonic signal is received by the ultrasonic receiving device in the second period and a propagation speed of the ultrasonic signal
Sivan teaches determining the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period based on data of time when the ultrasonic signal is received by the ultrasonic receiving device in the second period and a propagation speed of the ultrasonic signal ([0332]-[0333]).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Bakish as applied to Independent Claim(s) 1, 14, 17-18, and 22 above, and further in view of WikipediA, NPL, (Equations of motion, 8 June 2005).
Referring to Claim 12, Luo doesn’t explicitly teach calculating the positioning distance of the ultrasonic receiving device in the second period according to the following formula:
                
                    s
                    =
                    
                        
                            s
                        
                        
                            0
                        
                    
                    +
                    
                        
                            V
                        
                        
                            0
                        
                    
                    t
                    +
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            a
                            t
                        
                        
                            2
                        
                    
                
            
where S is the positioning distance in the second period, So is the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the first period, t is a signal cycle, and Vo is the moving speed of the ultrasonic receiving device in the first period, and a is the acceleration of the ultrasonic receiving device in the first period

                
                    s
                    =
                    
                        
                            s
                        
                        
                            0
                        
                    
                    +
                    
                        
                            V
                        
                        
                            0
                        
                    
                    t
                    +
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            a
                            t
                        
                        
                            2
                        
                    
                
            
where S is the positioning distance in the second period, So is the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the first period, t is a signal cycle, and Vo is the moving speed of the ultrasonic receiving device in the first period, and a is the acceleration of the ultrasonic receiving device in the first period (Pg. 3/5, Linear equations of motion: Classic version: Examples: Extension).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Luo with the formula as taught by WikipediA for the purpose of calculating the motion of the object, thereby obtaining an accurate distance estimate.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645